internal_revenue_service number release date index number --------------------------------- ------------------------------------------ ------------------------------------ ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi bo4 plr-141095-06 date september - --------------------------------- - --------------------- - ---------------------------- - ----------------- - -------------------- - ------------------ - --------------------- - ------------------------------------------------------------------------------------------ re ------------------- legend trustee a trustee b and brother trust husband wife child a child b_trust ------------------------------------------------------------------------------------------------------------ trust ------------------------------------------------------------------------------------------------------------- trust ------------------------------------------------------------------------------------------------------------- trust -------------------------------------------------------------------------------------------------------------- date date date date state court -------------------------------------------------------------------- guardian ad litem - ---------------------------- x citation - ------------------------- - ------------------- - ------------------- - ------------------ - --------- - -------------------------------------------------------------------------- - ------------- - ----------------------------------------------------------------------------------------- - ------------------------------------------------------------------------------------------ - ------------------------------------------------------------------------------------------ - ------------------------------------------------------------------------- plr-141095-06 - ------------------------------ citation - ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- state statute dear ---------------- this is in response to your letter dated date and prior correspondence submitted by your authorized representatives requesting gift estate and generation- skipping transfer_tax rulings concerning the consolidation of four trusts on date husband and wife grantors created and funded trust an irrevocable_trust the trustees are trustee a and trustee b until the death of the survivor of grantors the trustees shall pay or apply such part or all or none of the net_income at any time or from time to time to or for the benefit of any one or more members of the group consisting of such of the grantors’ issue in any degree as shall from time to time be living as the trustees in their sole discretion may deem advisable provided however that if no such issue shall be living then and in such event the members of such group shall consist of such of husband’s mother and issue of wife as shall be living from time to time during the continuation of this trust in paying or applying income the trustees may exclude any one or more members of the group from any one or more payments or applications and may pay or apply different amounts from time to time to or for the benefit of any beneficiary as the trustees in their sole discretion may deem advisable the trustees may also but need not consider the wishes and financial circumstances of each beneficiary bearing in mind that the happiness and financial security of all of the grantors’ children are the grantors’ primary concerns in addition to the net_income of the trust the trustees may also pay or apply at any time or from time to time to or for the benefit of any person to whom current income might then be distributed such part or all of the principal of the trust as the trustees in their sole discretion may deem advisable for the support maintenance and education of such person in the event all of the principal is paid or applied the trust will terminate no adjustment shall be required upon termination of the trust on account of any unequal payments or applications of income or principal made by the trust pursuant to the discretionary powers granted notwithstanding any other provisions of the trust to the contrary the trustees shall not make any distributions of income or principal of the trust to or for the benefit of any person which would or may be deemed to satisfy any legal_obligation of either of the grantors upon the death of the survivor of the grantors if issue of the grantors shall then be living the trustees shall divide the trust into such number of equal shares that there will be one equal share for each then living child of the grantors and one equal share for the issue collectively of each then deceased child of the grantors who shall leave issue then living and the trustees will dispose_of the shares as follows the trustees will distribute each share set apart for a child of the grantors who has attained age or for the issue of a then deceased child of the grantors to such child or such issue per stirpes as the case may be the trustees will hold each share set apart for a child of the grantors who has not plr-141095-06 attained age in trust as a separate trust and until such child reaches age shall pay or apply such part or all or none of the net_income of trust at any time or from time to time to or for the benefit of such child as the trustees in their sole discretion may deem advisable upon such child attaining age and thereafter during the continuation of the trust the trustees shall pay or apply the net_income at least quarter-annually to or for the benefit of such child in addition to the net_income of the trust the trustees may also pay or apply to or for the benefit of such child such part or all of the principal of trust as the trustees in their sole discretion may deem advisable for the support maintenance education or general welfare of the child in the event all of the principal of the trust is paid such trust shall terminate the trustees shall distribute to any child for whom a_trust is created upon such child attaining age all of the remaining principal of the trust in the event any child dies prior to attaining age the trustees shall distribute the remaining principal to and among such persons exclusive of the child his or her estate his or her creditors or creditors of his or her estate if upon the death of the survivor of the grantors or upon termination of any trust created under trust no issue of the grantors shall then be living the trustees shall distribute the then remaining principal to brother if he shall then be living or if he shall not then be living to such of his issue as shall then be living per stirpes or if there be none to those persons who would be the heirs at law of husband if husband had then died intestate a resident of state until the death of the survivor of the grantors in each calendar_year in which one or more contributions are made to trust each then living child of the grantors other than any child of the grantors who may then be a trustee shall have the right in her or his sole discretion to make withdrawals from the principal of trust with the following provisions the aggregate amount which any child of the grantor may withdraw in any one calendar_year shall not exceed dollar_figure withdrawals shall be made by written request if the person entitled to make a withdrawal does not exercise such right in full on or before the last date on which such withdrawal is permitted the unused portion attributable to that year shall lapse in an amount equal to the lesser_of a such unused portion attributable to that year or b the greater of dollar_figure or percent of such child’s pro_rata share of trust determined as if the grantors had then died trust provides that anything in trust to the contrary notwithstanding any trust hereunder shall terminate on the expiration of years less one day after the death of the last survivor of the group consisting of the grantors mother brother and the issue of the grantors living on the date of trust and upon such termination the trustees shall distribute the then remaining principal to the then living issue of the grantors who may then be entitled to receive or who may receive the income therefrom per stirpes on date husband and wife settlors created and funded trust an irrevocable_trust the trustee is trustee a until the death of the survivor of settlors the trustee may pay any one or more of the members of a group consisting of settlors’ descendants living plr-141095-06 from time to time during the continuance of the trust so much of the net_income and principal of the trust or may terminate the trust and distribute the principal thereof and in such shares equal or unequal as the trustee shall from time to time and in the discretion of the trustee deems necessary or advisable for the health support maintenance and education of any descendants of the settlors having due regard for the best interests of the settlors’ descendants as a family group upon the death of the survivor of the settlors trust will be divided and set apart for the settlors’ then living descendants in equal shares per stirpes each share so set apart for a child who has not attained age will be held in a separate trust for the primary benefit of such child the trustee shall pay to or apply for the benefit of such child so much of the net_income as the trustee deems necessary for the health support maintenance and education of the child when the child reaches age the trustee shall distribute all of the net_income to such child and make the following distributions i at age the child will be distributed one-third of the principal of the trust ii at age the child will be distributed one-half of the principal of the trust and at age the child will be distributed the balance of the principal in the trust and the trust will terminate if the child dies before attaining age the trust principal will be distributed pursuant to the child’s general_power_of_appointment to the extent the child has not effectively exercised his or her power_of_appointment such principal will be distributed in equal shares per stirpes to such child’s descendants who survive the child or if there are none to the descendants of the settlors who survive the child during the continuance of trust the members consisting of the settlors’ descendants have the right to withdraw an amount from the principal of the trust having a value equal to the amount or amounts of principal if any which was transferred to the trust in any calendar_year by the settlors or any other person no powerholder shall have the right to withdraw an amount in excess of dollar_figure in the aggregate in any calendar_year however if the settlors are married during the calendar_year or either of the settlors died during a calendar_year the maximum withdrawal is limited to dollar_figure if any powerholder fails to exercise such right of withdrawal that right of withdrawal shall lapse but only to the extent of a the greater of dollar_figure or five percent of the aggregate fair_market_value of the principal of the trust if a child dies prior to age and if a taxable_termination or taxable_distribution within the meaning of sec_2612 will occur by reason of such child’s death the trustee shall distribute the appointive share of such child as the child appoints the testamentary general_power_of_appointment granted to such child is exercisable by him or her alone and in all events and shall be exercisable in favor of his or her estate or in any other way under trust any trust created under trust shall terminate on the later of i the 90th anniversary of the date of trust and ii the 21st anniversary of the death of the last to die of the settlors and the descendants of the settlors’ fathers who shall be living on the date of trust such trust shall terminate on such anniversary and the principal shall be distributed to the person s to whom trust income would be properly payable in the plr-141095-06 absence of the exercise of the trustee’s discretionary power over the distribution of income for whose benefit such trust shall have been created on date husband created and funded a qualified_personal_residence_trust qprt trust the trustee is trustee a_trust terminates on the earlier of i the 12-year anniversary of date or ii the death of husband should trust terminate by reason of husband’s death and prior to the year anniversary the trustee shall distribute the trust in trust or outright to child b should trust terminate by reason of the year anniversary if husband is then living the trust will be held by the trustee for the benefit of child b if child b is deceased the trust shall be held in trust for the benefit of child a if child b has attained age when trust terminates then the trust will be distributed outright to child b prior to age until a beneficiary attains age the trustee shall pay to or expend for the benefit of the beneficiary so much of the income and principal of the trust as the trustee deems necessary for the beneficiary’s health education maintenance or support needs when the beneficiary attains age the trustee shall distribute outright to the beneficiary one-third of the then remaining balance of the beneficiary’s trust shall commence to distribute all income to the beneficiary and shall have the discretion to distribute principal for the beneficiary’s and his or her issue’s health education maintenance or support needs when the beneficiary attains age the trustee shall distribute outright to the beneficiary one-half of the then remaining balance of the beneficiary’s trust and when the beneficiary attains age the trustee shall liquidate the beneficiary’s trust and distribute the remaining balance outright to the beneficiary under trust should a beneficiary die prior to receiving his or her entire trust the then remaining balance of his or her trust shall be divided into shares for his or her then surviving issue per stirpes but if none then for the beneficiary’s then surviving siblings or for the issue of a predeceased sibling per stirpes but if none then for the grantor’s then surviving issue per stirpes also on date wife created and funded a qualified_personal_residence_trust trust the provisions of trust are similar to those of trust except the beneficiary of trust is child a the trustee is trustee a husband and wife are alive the current beneficiaries of the trusts are child a and child b child a and child b are minors represented by court-approved guardian ad litem the trustees of trust sec_2 through propose to consolidate trust sec_2 through trust to form a new trust trust an irrevocable_trust to better serve the interests of child a and b and to reduce administrative costs the law of state governs trust sec_2 through and trust a_trust can be modified if it is in the best interests of the beneficiaries citation a modification can be in the form of the creation of a new trust if the settlors and the beneficiaries all consent citation court approved the proposed trust on date under the proposal the assets of trust sec_2 and will immediately transfer to trust while the assets of trust sec_4 and will transfer upon the termination of the respective qprt term the trustees of trust are trustee a and trustee b plr-141095-06 the beneficiaries of trust are child a and his issue and child b and her issue under trust until the death of the survivor of the grantors the trustee shall distribute only so much of the net_income and principal as the trustee in its reasonable discretion deems advisable for the proper health education maintenance and support of the beneficiaries collectively or individually no income or principal may be payable to a beneficiary if it relieves a legal_obligation of support of a beneficiary of the trustee or the settlors upon the death of the last survivor of grantors the portions of the trust to which gst_exemption was or can be allocated which bears to either or both of grantors an inclusion_ratio of zero and which will not be considered part of the estate of grantors’ child will be divided into one equal share for each then living child of grantors and one equal share for the issue collectively of each then deceased child of grantors the gst exempt portions the remaining portions of the trust the nongst exempt portions will be divided into equal shares also under trust in the event a child predeceases grantors leaving no surviving issue such deceased child’s share will be added to the other shares if a child of the grantors has predeceased the survivor of the grantors and the youngest of the deceased child’s living children has attained age the collective share for that child’s issue shall be further divided into subshares that shall be held and administered as separate trusts for such child’s issue on a per stirpes basis if a child of the grantors has predeceased the survivor of the grantors and the youngest of the deceased child’s living children has not yet attained age the collective share for that child’s issue shall be administered as one pot trust until the termination and liquidation of a separate trust and unless otherwise appointed by a beneficiary the trustee will distribute so much of the income and principal of each separate trust as is necessary for the health education maintenance and support or as the independent_trustee determines to be in the best interests of the issue of that beneficiary and for the health education maintenance and support or as the independent_trustee determines to be in the best interests of the issue of that beneficiary upon the death of the beneficiary the principal will be divided into subshares to be held as separate trusts for the issue of the deceased beneficiary on a per stirpes basis upon the termination of a separate trust and unless otherwise appointed by that beneficiary the trustee shall distribute principal from each separate trust for the proper health education maintenance and support or as the independent_trustee determines to be in the best interests of the beneficiary for whom the trust was established and for the proper health education maintenance and support or as the independent_trustee determines to be in the best interests of the issue of that beneficiary upon the death of a beneficiary the principal shall be divided into subshares that shall be held and administered as separate trusts for the issue of that deceased beneficiary on a per stirpes basis notwithstanding the preceding sentence if a child of the grantor dies and his or her youngest living child has not yet reached age until that time the child’s trust shall continue to be administered for the benefit of the child’s issue as a pot trust plr-141095-06 subject_to the possible exercise of a beneficiary’s power_of_appointment the trusts established under trust will terminate in x years after the creation of trust or pursuant to state statute rules against perpetuities and the possible exercise of a beneficiary’s power_of_appointment each beneficiary is granted a noncumulative right to withdraw his or her pro_rata share of any additions made to the trust within the time periods described in the trust and upon giving written notice these withdrawals rights apply to contributed to the shares in the trust which are attributable to the assets transferred from trust sec_2 and the amount subject_to withdrawal by any beneficiary during any calendar_year shall not exceed the lesser_of the amount deposited with the trustee by a donor or the annual exclusion amount provided for under sec_2503 unless the contributor is married at the time of the gift in which case the beneficiary may withdraw an aggregate amount not to exceed twice the annual exclusion reduced by any contributions made by the contributor’s spouse during that year under trust a beneficiary who has attained age or has died is granted a power_of_appointment to be exercised by will or written directive with respect to a_trust that is wholly exempt from gst tax the beneficiary may not appoint such exempt assets to him or herself his or her creditors his or her estate or creditors of his or her estate with respect to a_trust that is not wholly exempt from gst tax the beneficiary may also appoint to the creditors of his or her estate upon initial funding trust will be maintained as a single trust until divided pursuant to the terms of the trust trust may be divided into separate shares if the trustee deems it desirable to maintain a share with a chapter inclusion_ratio of zero notwithstanding the foregoing any assets transferred from trust will be held as a separate share for the benefit of child b and her issue and any assets transferred from trust will be held as a separate share for the benefit of child a and his issue it is represented that no gst_exemption has been allocated directly or automatically to trust sec_2 through and the trusts were created after date the following rulings have been requested the consolidation of trust sec_2 through into trust will not cause the grantors child a or child b to have made a taxable gift the consolidation of trust sec_2 through into trust will not cause the assets of trust to be included in the gross_estate of the grantors child a or child b for purposes of chapter the grantors are the transferors of the assets transferred from trust sec_2 and to trust husband is the transferor of the assets transferred from trust to trust and wife is the transferor of the assets transferred from trust to trust plr-141095-06 ruling sec_2501 imposes a tax on the transfer of by gift during such calendar_year by any individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_2512 provides that if a gift is made is the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of by the individual possessing such power sec_2514 provides that for purposes of this section the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate except if the power is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power is considered a release of such power but only to the extent such lapse exceeds in value the greater of dollar_figure or percent of the aggregate value of the subject_to the power in the present case the consolidation of trust sec_2 through into trust will not constitute a transfer of by child a or child b for gift_tax purposes child a and child b will have substantially_similar beneficial interests after the consolidation as they had prior to the transfer to trust the consolidation will not cause child a or child b to release their general powers of appointment to withdraw from trust and trust further the grantors are not making a transfer of trust sec_2 through assets to trust for gift_tax purposes therefore based upon the facts provided and the representations made we conclude that the consolidation of trust sec_2 through into trust will not result in a taxable gift by the grantors child a or child b ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-141095-06 sec_2033 provides that the value of the gross_estate includes the value of all to the extent of the interest there of the decedent at the time of his death sec_2035 provides that if the decedent transferred an interest in or relinquished a power with respect to any during the 3-year period ending on the date of the decedent's death and the value of the or interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the transferred interest or power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the or the income from the sec_2037 provides that the value of the gross_estate includes the value of all to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such sec_2038 provides that the value of the gross_estate includes the value of all to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona fine sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in order for sec_2035 through to apply the decedent must have made a transfer of or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred the initial transfer of assets to trust sec_2 through was made by the grantors the consolidation of trust sec_2 through into trust does not change this result further the grantors have not retained any interest in trust sec_2 through and will not retain any interest in trust as a result of the consolidation accordingly based upon the facts provided and the representations made we conclude that the assets of trust are not includible in the grantors’ gross estates under sec_2035 through child a and child b will not have made any transfer of assets from trust sec_2 through pursuant to the consolidation accordingly based upon the facts provided and plr-141095-06 the representations made we conclude that the assets of trust are not includible in child a or child b’s gross estates under sec_2035 through sec_2041 provides that the value of the gross_estate shall include the value of any with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by disposition which is of such a nature that if it were a transfer of owned by the decedent such would be includible in the decedent’s gross_estate under sec_2035 to sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except if such power is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power but only to the extent such lapse exceeds the greater of dollar_figure or percent of the aggregate value of the assets subject_to the power the consolidation of trust sec_2 through into trust does not result in the release of any general powers of appointment granted to child a and child b under trust child a and child b’s powers to withdraw from the assets transferred into trust from trust sec_2 and lapse only to the extent of dollar_figure or percent of the aggregate value of the assets subject_to the power under sec_2042 the lapse of such a power by child a or child b will not be considered the release of a general_power_of_appointment child a and child b will retain other powers granted to them in trust sec_2 and further under trust child a and child b are granted intervivos and testamentary general powers of appointment exercisable under certain circumstances these powers may cause subject_to these powers to be includible in child a’s or child b’s gross_estate under sec_2041 therefore based upon the facts provided and the representations made we conclude that the consolidation of trust sec_2 through into trust will not cause trust assets to be included in the gross_estate of child a or child b under sec_2041 except to the extent the general powers of appointment retained by child a and child b from trust sec_2 and and the general powers of appointment granted to child a and child b in trust would cause the assets of trust to be includible in child a or child b’s gross_estate under sec_2041 ruling sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that the applicable_rate is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-141095-06 sec_2642 provides that the inclusion_ratio with respect to any transferred in a generation-skipping_transfer is the excess if any of one over the applicable_fraction determined for the trust from which the transfer is made sec_2642 provides that the applicable_fraction is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the transferred to the trust reduced by the sum of the federal estate_tax or state death_tax actually recovered from the trust attributable to such and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption which may be allocated by such individual or his executor to any with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that except as provided in paragraph d of this section an allocation to a_trust made on a form_709 filed after the due_date for reporting a transfer to the trust a late allocation is effective on the date the form_709 is filed and is deemed to precede in point of time any taxable_event occurring on such date sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 will be deemed to be allocated to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 provides that an etip is the period during which should death occur the value of transferred would be includible other than by reason of sec_2035 in the gross_estate of the transferor or the spouse of the transferor an etip terminates on the first to occur of the death of the transferor or the time at which no portion of the is includible in the transferor’s gross_estate other than by reason of sec_2035 or in the case of an individual who is a transferor solely by reason of an election under sec_2513 the time at which no portion would be includible in the gross_estate of the individual’s spouse other than by reason of sec_2035 the time of a gst but only with respect to the involved in the gst sec_2642 provides that except as provided in regulations for purposes of determining the inclusion_ratio if an individual makes an intervivos transfer of and the value of such would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such shall not be made before the close of the estate_tax_inclusion_period and the value of such shall be determined under sec_2642 if such transfer is a direct_skip such skip shall be treated as occurring as of the close of the estate_tax_inclusion_period plr-141095-06 sec_2642 provides that for purposes of this subsection the term estate_tax_inclusion_period means any period after the transfer described in paragraph during which the value of the involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died such period shall in no event extend beyond the earlier of the date on which there is a generation-skipping_transfer with respect to such property or the date of the death of the transferor sec_2652 provides that for purposes of chapter the term transferor means in the case of any subject_to the tax imposed by chapter the decedent and in the case of any subject_to the tax imposed by chapter the donor sec_26_2652-1 provides that the individual with respect to whom was most recently subject_to federal estate or gift_tax is the transferor of that for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter sec_26_2652-1 provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2654 and provide that for purposes of chapter the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts in the present case on date sec_1 and husband and wife transferred assets into trust sec_2 and trust trust sec_2 and are irrevocable trusts and were created prior to date accordingly the deemed_allocation rules for lifetime transfers to trusts do not apply husband and wife did not allocate any of their gst_exemption to the portion of the trusts attributable to his or her transfer to those trusts the consolidation of trust sec_2 and into trust will not subject the assets transferred to trust from trust sec_2 and to federal estate or gift_tax the grantors are the individuals with respect to whom the assets transferred from trust sec_2 and to trust were most recently subject_to federal gift_tax accordingly based upon the facts provided and representations made we conclude that for purposes of chapter the grantors are the transferors of the assets transferred from trust sec_2 and to trust sec_1 on date sec_1 and husband transferred assets to trust sec_4 and wife transferred assets to trust assuming husband and wife survive the terms of trust and respectively the assets of those trusts will be transferred to trust the consolidation of trust sec_4 and into trust at the end of the qprt term of each trust with husband and wife surviving the terms will not subject the assets transferred to trust from trust sec_4 and to federal estate or gift_tax subsequent to the consolidation trust and trust will continue to be plr-141095-06 treated as separate trusts for purposes of sec_2654 the grantors are the individuals with respect to whom the assets transferred from trust sec_4 and to trust were most recently subject_to federal gift_tax accordingly based upon the facts provided and the representations made we conclude that for purposes of chapter husband is the transferor of the assets of trust to trust and wife is the transferor of the assets of trust to trust except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
